Citation Nr: 0531672	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, to include service in the Republic of Vietnam from July 
1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2003. 

In September 2004, the Board remanded the veteran's claim for 
further development.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty.  

2.  No event reported to be a stressor that happened during 
service can be independently verified based on the evidence 
of record due to the failure on the veteran's part to respond 
to a request for information in support of his claim.  

3.  A diagnosis of PTSD due to any stressor during the 
veteran's period of active service is not sustainable.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(d) and (f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in March 2001 and October 2004, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  In an April 2003 Statement of the Case 
and a July 2005 Supplemental Statement of the Case, the RO 
provided the regulations for compensable ratings for the 
veteran's claim, and thereby informed him of the evidence 
needed to substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The veteran's personnel records indicate that his military 
occupational specialty was  Wheel Vehicle Repairman.  The 
veteran's service medical records are negative for any 
complaints of, or treatment for, a psychiatric condition.  

A May 2000 VA mental health clinic note indicates that the 
veteran reported having poor relationships, few friends, and 
a history of violent behavior.  He stated that he tended to 
isolate himself.  He reported suffering from insomnia with 
dreams of Vietnam, and hallucinating.  

The veteran stated that he was able to see a boy whom he shot 
in Vietnam.  He reported having a long, on and off history of 
alcohol and drug abuse, and using it as a form of self-
medication.  He reported that he was a loner, would avoid 
crowds, and was easily startled.  He was very depressed.  

He stated that, after being in Vietnam for only 4 days, he 
shot a boy who was running toward his garbage truck.  The 
veteran feared that he was in danger, but later understood 
that the boy was just looking for food.  He reported that he 
was very disturbed over this incident.  Also, the veteran 
stated that he lost some buddies and handled their body bags.  
The diagnosis was that of PTSD, major depression, and 
polysubstance dependence.  A GAF of 42 was assigned.  

The VA treatment records from July to September 2000 indicate 
that the veteran was abusing alcohol and cocaine.  

A October 2000 VA PTSD evaluation summary indicates that on 
the Mississippi Scale for Combat Related PTSD, the veteran 
received a total score of 170, and therefore seemed to fall 
within the range warranting a diagnosis of PTSD.  

The veteran had impairment of cognitive functioning, 
affective/mood disturbance specific to military experiences, 
guilt associated with military experiences, general 
affective/mood disturbance, sleep disturbance/nightmares, 
interpersonal discomfort, isolation, alienation and tenuous 
behavior controls.  It was noted that on the Combat Exposure 
Scale, the veteran received a total score of 24, which would 
seem to place him in the moderate range of combat exposure.  

A January 2001 VA hospital discharge summary indicates that 
the veteran was admitted to the PTSD program in November 
2000.  At that time, he complained of having occasional 
nightmares of traumatic experiences, thoughts or feelings 
associated with the trauma, sleep disturbance, irritability, 
and outbursts of anger and depression.  It was noted that 
some of the veteran's symptoms might have been caused by, or 
exacerbated by, a long history of substance abuse.  It was 
noted that the veteran participated in three times weekly 
PTSD group therapy, weekly individual therapy, the weekly 
relapse prevention group therapy, and patient health 
education.  

The veteran primarily addressed chronic depression and anger 
management.  It was noted that the veteran also partially 
addressed a key traumatic memory involving strong unrealistic 
guilt feelings related to inaction due to being rocketed when 
a friend/fellow soldier was injured and later died.  It was 
noted that the veteran's discharge diagnoses were those of 
PTSD, combat related; cocaine dependence, in early full 
remission; with a GAF of 55.  

On the June 2003 VA form 9, the veteran stated that he saw 
"people getting killed from incoming" and had to help 
others who were wounded.  He also stated that he "shot a kid 
that I saw running toward the truck with a bucket, I didn't 
know he was just after the garbage on the truck."  

At the December 2003 hearing, the veteran stated that he was 
in Vietnam for 7 months.  He stated that he accidently shot a 
child in the shoulder, and the child was carried away.  He 
stated that this incident occurred in July 1969.  He 
indicated that in August or September 1969, "we had some 
incoming...and quite a few guys got killed."  He stated that 
he had erratic sleep.  He noted that he did not seek 
treatment for PTSD until recently.  

In statements submitted in November 2004, the veteran stated 
that in approximately July 1969 he shot somebody who was 
running after the garbage truck he was assigned to.  He also 
stated that he was subjected to "incoming" in August or 
September of 1969 and in October 1969.  He could not give the 
names or units of people affected by the incoming.  

In a statement submitted in November 2004, the veteran wrote 
a letter to the boy and the mother of the boy that he shot.  
In the letter, the veteran stated that he was sorry for 
shooting him, but the veteran was young, scared, and new to a 
war zone.  He stated that all he saw was the boy running 
toward the truck with buckets in his hands, and he was afraid 
there was a bomb in the bucket, and so he opened fire.  The 
veteran stated that he hoped the boy didn't die or suffer any 
life-long problems.  

In a May 2005 response, the U.S. Armed Services Center for 
Unit Records Research indicated that the veteran was assigned 
to Company D, 1st Battalion, 77th Armor, on July 24, 1969.  

It was noted that it could not be verified whether the 
veteran had shot a Vietnamese child.  It was also noted that 
it could not be verified whether the convoy in which the 
veteran was traveling was ambushed.  It was noted that a PTSD 
claim concerning such incidents must be put in the context of 
the personal involvement of the veteran, and more precise 
details regarding any incident must be provided in order to 
attempt to verify such an incident.  

The June 2005 VA examination indicates that the veteran 
described an incident in which he shot a boy who was 
approaching a garbage truck to get food.  He also reported 
exposure to "incoming" all night long, on three to five 
different occasions.   He reported experiencing nightmares a 
couple of times weekly from 1970 through 1985.  He reported 
being irritable, hypervigilant, and having difficulty 
sustaining relationships.  He admitted to current occasional 
cocaine use.  

The assessment was that of PTSD; cocaine abuse; and alcohol 
dependence, in full sustained remission.  


Law and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  

And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

And in both Pentecost and Suozzi, it was held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  Pentecost, 16 Vet. App. at 128 (holding that 
the Board erred in "insisting that there be corroboration of 
the veteran's personal participation"); Suozzi, 10 Vet. App. 
310 - 11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
that the veteran was "integrally involved in the attack" 
was sufficient to reopen his claim for service connection for 
PTSD).  

38 C.F.R. § 3.304(f), as amended on March 7, 2002, provides 
that:

Post-traumatic stress disorder.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  


Analysis

The Board notes that while serving in the Army, the veteran 
was a vehicle repairman.  He received no awards or citations 
indicative of combat-related service.  Thus, the Board cannot 
find based on these records that the veteran engaged in 
combat with enemy.  

The Board does find that the veteran has been diagnosed with 
PTSD.  Namely, the June 2005 VA examination and other VA 
treatment records indicate that the veteran has a diagnosis 
of PTSD.  The June 2005 VA examination did not give reasons 
or bases for the diagnosis of PTSD.  The January 2001 VA 
hospital discharge summary indicates a diagnosis of PTSD, 
combat related.  

However, in this case, the Board must determine whether there 
is credible evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In the May 2005 U.S. Armed Services Center for Unit Records 
Research response, it was indicated that the veteran was 
assigned to Company D, 1st Battalion, 77th Armor, on July 24, 
1969.  It was noted that it could not be verified whether the 
veteran shot a Vietnamese child.  It was also noted that it 
could not be verified whether the convoy in which the veteran 
was traveling was ambushed.  Lastly, it was noted that the 
veteran's reported stressor incidents were not reported in 
enough detail.  

Thus, the Board finds that the record does not reflect any 
credible evidence that the claimed in-service stressors 
actually occurred, as required by 38 C.F.R. § 3.304(f).    

Furthermore, the veteran's doctors' diagnoses of PTSD are not 
based on credible supporting evidence of the actual 
occurrence of the claimed in-service stressors because the 
PTSD diagnoses are after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 396.  

After reviewing the claims file, the Board must conclude that 
the record does not present sufficient evidence corroborating 
the veteran's claimed stressors.  

While there are diagnoses of PTSD in the present case, 
applicable law provides that a valid diagnosis of PTSD must 
be based on a verified stressor.  

In this case, there has been no such verification.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

Since the evidence does not show that the veteran engaged in 
combat or that he has a verified service stressor related to 
support a diagnosis of PTSD, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board notes that in May 2002, the RO requested that the 
veteran provide specific information, including exact dates, 
places and units involved in the stressful event(s).  He was 
told that, if his stressors involved casualties or wounded in 
action, he should provide their names, ranks and units as 
well as exact dates.  

While the veteran has attempted to provide the information 
requested, the information he has provided is not specific 
enough for further verification.  Thus, it would be futile to 
remand the case in an attempt to verify his service 
stressors.



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


